Order                                                                              Michigan Supreme Court
                                                                                         Lansing, Michigan

  July 28, 2015                                                                            Robert P. Young, Jr.,
                                                                                                      Chief Justice

                                                                                            Stephen J. Markman
  149043(85)                                                                                    Mary Beth Kelly
                                                                                                 Brian K. Zahra
                                                                                         Bridget M. McCormack
                                                                                               David F. Viviano
  LINDA C. HODGE,                                                                          Richard H. Bernstein,
                                                                                                           Justices
            Plaintiff-Appellant,
                                                                SC: 149043
  v                                                             COA: 308723
                                                                Wayne CC: 10-012109-AV
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
             Defendant-Appellee.
  ________________________________________/

         On order of the Chief Justice, the motion of amicus curiae Auto Club Insurance
  Association for leave to formally appear at oral argument and sit at counsel table with the
  attorney for defendant-appellee to answer questions, if any, of the Court is GRANTED.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 July 28, 2015